     Case 2:20-cv-05581-DSF-GJS Document 59 Filed 10/30/20 Page 1 of 2 Page ID #:855




 1
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT
 8
                          CENTRAL DISTRICT OF CALIFORNIA
 9
10
                                               )
       BEYOND BLOND PRODUCTIONS, LLC, ) Case No. 2:20-cv-05581-DSF-
11     a California limited liability company; ) GJSx
12                                             )
                     Plaintiff,                ) ORDER ON STIPULATED
13                                             ) MOTION FOR DISMISSAL
14             v.                              ) OF DEFENDANTS’ THIRD-
                                               ) PARTY COMPLAINT AS TO
15
       EDWARD HELDMAN III, an individual;      ) AMAZON.COM, INC.
16     COMEDYMX, INC., a Nevada corporation; )
17
       COMEDYMX, LLC, a Delaware limited       )
        liability company; and DOES 1-10;      )
18                                             )
19                   Defendants.               )
                                               )
20     AND RELATED CLAIMS.                     )
21
22
23           Having reviewed Defendants EDWARD HELDMAN III’S, COMEDYMX,
24    INC.’S and COMEDYMX, LLC’S and Third-Party Defendant AMAZON.COM,
25    INC.’S stipulated Motion for Dismissal of Defendants’ Third-Party Complaint as to
26    Third-Party Defendant Amazon.com Inc., pursuant to Fed. R. Civ. P. 41(a) and
27    GOOD CAUSE APPEARING, the Court hereby GRANTS the motion.
28
                                                                   Civil Case No. 20-cv-05581-DSF-GJS
                                                                             ORDER ON STIPULATED
       MOTION FOR DISMISSAL OF DEFENDANTS’ THIRD-PARTY COMPLAINT AS TO AMAZON.COM, INC.
                                                -1-
                                  4842-9240-0592v.1 0051461-003320
     Case 2:20-cv-05581-DSF-GJS Document 59 Filed 10/30/20 Page 2 of 2 Page ID #:856




 1           Defendants’ Third-Party Complaint as to Amazon.com, Inc. is hereby
 2    dismissed WITHOUT prejudice.                 Defendants and Third-Party Defendant
 3    Amazon.com, Inc. shall each bear their own attorneys’ fees and costs incurred in this
 4    action.
 5           IT IS SO ORDERED.
 6     DATED: October 30, 2020
 7                                               Honorable Dale S. Fischer
 8                                               UNITED STATES DISTRICT JUDGE

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                   Civil Case No. 20-cv-05581-DSF-GJS
                                                                             ORDER ON STIPULATED
       MOTION FOR DISMISSAL OF DEFENDANTS’ THIRD-PARTY COMPLAINT AS TO AMAZON.COM, INC.
                                                -2-
                                  4842-9240-0592v.1 0051461-003320
